DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 15-25 have been cancelled.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “and a transistor embedded in the wiring layer stack, wherein the transistor comprises an embedded layer, wherein the embedded layer has a thickness of less than 10 nm, wherein the embedded layer comprises at least one two-dimensional crystalline layer comprising more than 10% metal atoms” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Or-Bach’s (see annotated Fig. 47K in previous office action reproduced below) gate G1 of transistor T1 (comprising source S1, drain D1 and gate G1) embedded in the wiring layer stack (comprising source contact C1, drain contact C2 and gate contact C3), does not make the whole transistor embedded in the wiring layer  stack, is persuasive. In addition, although Shimoda merely discloses an embedded layer (channel) has a thickness less than 10 nm, Shimoda is not explicit about channel made of two dimensional crystalline layer comprising more than 10% metal atoms (i.e. MSO2).Therefore, it would have not been obvious to combine Shimoda and Yang to teach wherein the embedded layer has a thickness of less than 10 nm, wherein the embedded layer comprises at least one two-dimensional crystalline layer comprising more than 10% metal atoms. Applicant’s related argument that channels of Shimoda and Yang are made of two different compositions and hence can’t be obviously combined to teach above limitation as a whole is persuasive. Other cited arts fail to cure deficiencies of Or-Bach.

    PNG
    media_image1.png
    656
    702
    media_image1.png
    Greyscale
e.  

Claims 2-14 are allowed being dependent on claim 1.
The closest prior of records are Or-Bach et al. (US 20120220102 A1), Shimoda et al. (US 2015/0076487 A1), Yang et al. (US 2020/0152739 A1).  None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                                                                                                                                                                                                                             
/LAURA M MENZ/Acting Supervisory Patent Examiner of Art Unit 2813